 

Exhibit 10.6

 



SACHEM CAPITAL CORP.

23 Laurel Street

Branford, CT 06405

 

RESTRICTED STOCK GRANT AGREEMENT

 

July 17, 2018

 

[Name and address]

 

  

 

Dear [                       ]:

 

Sachem Capital Corp., a New York corporation (the “Company”), hereby awards to
you under its 2016 Equity Compensation Plan (the “Plan”) 7,059 common shares
(the “Restricted Shares”), $0.001 par value per share, of the Company (the
“Common Shares”) pursuant to the terms and conditions of this Agreement. The
Company represents that the Restricted Shares are fully paid and non-assessable.
The Restricted Shares are subject to the vesting provisions set forth herein and
certain other restrictions as provided for herein. Capitalized terms used herein
and not defined herein shall have the meaning ascribed thereto in the Plan.

 

You are entitled to all the rights and privileges of a holder of the Shares
(including the right to receive and retain all dividends declared thereon). As
used herein, the term “Restricted Shares” shall mean and include, in addition to
the above referenced number of Restricted Shares, (i) any Common Shares issued
and distributed as a dividend on the restricted Shares and (ii) any other
securities of the Company, including shares of its capital stock, debt
securities or other securities convertible into or exchangeable for equity
securities of the Company, issued in connection with any merger or
reorganization or recapitalization of the Company, or the reclassification of
the Common Shares.

 

By accepting the Restricted Shares, you agree as follows:

 

1.The vesting of the Restricted Shares shall be as follows:

 

(i)1,765 Restricted Shares shall vest immediately on the date hereof;

 

(ii)1,765 Restricted Shares shall vest on July 17, 2019;

 

(iii)1,765 Restricted Shares shall vest on July 17, 2020; and

 

(iv)1,764 Restricted Shares shall vest on July 17, 2021.

 

Each of the foregoing dates is referred to herein as a “Vesting Date”.

 

2.       No Restricted Shares may be sold, conveyed, transferred, pledged,
encumbered or otherwise disposed of (any such disposition being herein called a
“Transfer”) prior to the date on which such Restricted Shares shall have vested
as provided in Section 1 above, except that this Transfer restriction shall
lapse, and full vesting shall be accelerated with respect to all non-vested
Restricted Shares that have not been previously transferred to the Company upon:
(i) your death; (ii) your being unable to carry out your duties and
responsibilities as a member of the Board for an indefinite period as a direct
result of any physical incapacity or mental illness as attested to by an
independent licensed physician acceptable to the Company; (iii) your resignation
as a member of the Company’s Board of Directors (the “Board”) in connection with
a Change in Control, provided that such resignation is condition of the
consummation of the transaction constituting a Change in Control; or (iv) your
removal as a member of the Board within one hundred eighty (180) days of a
Change in Control.

 



 

 

 

3.       If at any time following the date hereof you cease to be a member of
the Board for reasons other than those specifically set forth in Section 2
above, then the balance of the unvested Restricted Shares shall be immediately
forfeited to the Company (an “Event of Forfeiture”). Immediately upon an Event
of Forfeiture, such Restricted Shares shall be deemed to have been transferred
to the Company and you shall have no further rights or privileges as a holder of
the Restricted Shares so transferred.

 

4.       You acknowledge and agree that the book-entry evidencing your ownership
of the Restricted Shares shall bear the following legend(s):

 

THESE SHARES MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR ASSIGNED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, AN EXEMPTION
FROM REGISTRATION UNDER SAID ACT IS AVAILABLE.

 

THE TRANSFERABILITY OF THESE SHARES ARE SUBJECT TO THE RESTRICTIONS, TERMS AND
CONDITIONS (INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE ISSUER’S 2016 EQUITY COMPENSATION PLAN AND AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER OF THESE SHARES AND THE ISSUER. A COPY OF THE
SUCH PLAN AND AGREEMENT IS ON FILE WITH THE SECRETARY OF THE ISSUER.

 

5.       You will be required to satisfy any potential federal, state, local or
other tax withholding liability with respect to the issuance and/or vesting of
the Restricted Shares, depending upon whether you have made a proper and timely
election under Section 83(b) of the Internal Revenue Code (referred to herein as
the “Section 83(b) Election.”) Unless you have previously made a proper and
timely Section 83(b) Election, such liability must be satisfied at the time the
Restricted Shares become “substantially vested” (as defined in the regulations
issued under Section 83 of the Internal Revenue Code), which would likely be
when the restrictions on the Restricted Shares lapse. At such time, you will be
required to report the total value of the Restricted Shares as of the date the
Restricted Shares become substantially vested as ordinary income. This could
result in a significant income tax burden to you if the market value of the
Restricted Shares increases from the date of this Agreement through such time as
the Restricted Shares become substantially vested. If you make the Section 83(b)
Election, the value of the Restricted Shares will be treated as ordinary income
on the date of grant and the tax withholding liability must be satisfied at that
time. Any gain or loss from the sale or forfeiture of the Restricted Shares for
which the Section 83(b) Election has been made will be capital gain or loss. The
holding period for determining whether the gain or loss is long-term of
short-term will be measured from the date hereof. Please note, that the market
value of the Restricted Shares that vest on the date hereof will be included in
your taxable income for 2018 regardless of whether you make the Section 83(b)
Election. THE FOREGOING IS NOT INTENDED TO CONSTITUTE TAX ADVICE NOR IS IT
NECESSARILY COMPREHENSIVE IN LIGHT OF YOUR PERSONAL TAX SITUATION. ACCORDINGLY,
YOU SHOULD CONSULT YOUR TAX ADVISOR GENERALLY WITH RESPECT TO THE TAX
IMPLICATIONS OF THIS AWARD.

 

Unless we approve other arrangements, you must deliver to us either a check or
money order in the amount of the required withholding amount on each Vesting
Date upon notice from the Company. If, within ten (10) days following such
notice of the Vesting Date, you fail to deliver the amount of the required
withholding to the Company, the Company shall have the right to take any and all
action it deems reasonable or appropriate to collect the required withholding
amount, including, but not limited to, offsetting such amount against any cash
compensation, fees or expense reimbursement due from the Company to you and/or
selling all or a portion of the Restricted Shares on your behalf.

 



 2 

 

 

6.       To facilitate compliance with the transactions described herein, until
the Restricted Shares are fully vested pursuant to the terms and conditions of
this Agreement, the Company will hold a stock power for the Restricted Shares in
the form annexed hereto, duly endorsed by you, in blank, with your signature
medallion signature guaranteed by a financial institution (the “Stock Power”). A
form of the Stock Power is attached as Exhibit A hereto. Simultaneously with the
delivery of this Agreement you shall deliver a fully completed Stock Power to
the Company, which will be returned to you within a reasonable amount of time
after full vesting of the Restricted Shares.

 

7.       This Agreement shall be binding upon and inure to the benefit of you
and the Company and your and its respective successors and legal
representatives.

 

8.       Nothing contained in this Agreement shall confer upon you the right to
continue to serve as a member of the Board.

 

Very truly yours,

 

Sachem Capital Corp.

 

By: ________________________________

John L. Villano,

Co-Chief Executive Officer

 

Acceptance:

 

I hereby accept the Shares and agree to all

the terms and conditions set forth herein.

 

_______________________________________

[Name of Director]

 

 

 

 3 

 

 

EXHIBIT A

 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, I, _________________________, (Social Security No.:
__________________)

 

  PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE   hereby
sells, assigns and transfers unto

 

 

Sachem Capital Corp.

 

 

____________________________ (__________) Common Shares of Sachem Capital Corp.
standing in my name on the books of said Corporation represented by Certificate
No(s). ____________________________ herewith and do hereby irrevocably
constitute and appoint ____________________________________________ attorney to
transfer the said stock on the books of said corporation with full power of
substitution in the premises.

 

Dated: July __, 2018

 

____________________________________

 

 

 

Signature Guaranteed,

 

____________________________________

 

 



 

